NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE



                              IN RE DAMIAN T.



                             No. 1 CA-JV 20-0177
                               FILED 11-24-2020


            Appeal from the Superior Court in Yuma County
                         No. S1400JV20200091
       The Honorable Kathryn E. Stocking-Tate, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

E.M. Hale Law, Lakeside
By Elizabeth M. Hale
Counsel for Appellant

Yuma County Attorney’s Office, Yuma
By Chris Aaron Weede
Counsel for Appellee State of Arizona
                            IN RE DAMIAN T.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge David B. Gass delivered the decision of the Court, in which Presiding
Judge Jennifer M. Perkins and Judge Michael J. Brown joined.


G A S S, Judge:

¶1            Damian T. appeals his commitment to the Arizona
Department of Juvenile Corrections (ADJC). He argues the superior court
failed to consider adequately the juvenile commitment guidelines. Because
the record supports the superior court’s judgment, we affirm.

¶2              In March 2020, Damian was a passenger in a vehicle when
Arizona Department of Public Safety officers stopped it. Following a K-9
alert, officers searched Damian and found more than one-pound of fentanyl
pills with an estimated street-value of approximately $60,000. The officers
arrested Damian and took him into custody. The State charged Damian
with possession and transportation of narcotics for sale, both class 2
felonies.

¶3           Damian pled delinquent to a single count of attempted
possession of narcotics for sale, a class three felony. The State, in return,
dismissed the original charges with prejudice and stipulated to intensive
probation. The superior court rejected the probation stipulation. The parties
amended the plea agreement to remove the probation stipulation. The
superior court accepted the amended agreement.

¶4           At Damian’s disposition hearing, the superior court
committed him to ADJC until his eighteenth birthday. Damian timely
appealed. This court has jurisdiction under Article 6, Section 9, of the
Arizona Constitution, and A.R.S. §§ 8-235.A, 12-120.21.A.1, and Rule
103(A), Arizona Rules of Procedure for the Juvenile Court.

¶5             This court reviews the superior court’s disposition for an
abuse of discretion. See In re Niky R., 203 Ariz. 387, 390, ¶ 10 (App. 2002).
Contrary to Damian’s argument, the superior court adequately considered
the guidelines in subsection 6-304.C.1 of the Arizona Code of Judicial
Administration. At Damian’s disposition hearing, the superior court said it
“considered the Arizona Supreme Court guidelines regarding commitment
of juveniles to [ADJC].”



                                     2
                             IN RE DAMIAN T.
                            Decision of the Court

¶6             Damian nonetheless argues the superior court failed to
consider his “special circumstances,” whether less restrictive alternatives
might be appropriate, or “conduct an adequate investigation into the facts
relevant to sentencing.” He essentially asks us to reweigh the evidence,
which we will not do. See Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278,
282, ¶ 12 (App. 2002). This court assumes judges know and follow the law
and has “long held that ‘in reviewing the evidence we are mindful of the
fact that the trial court will be deemed to have made every finding necessary to
support the judgment.’” See Niky R., 203 Ariz. at 392, ¶ 21 (quoting Maricopa
Cnty. Juv. Action No. JS-3594, 133 Ariz. 582, 585 (App. 1982)) (emphasis
original).

¶7            Here, Damian admitted to transporting over one pound of
fentanyl. Based on the quantity and the drug’s highly dangerous nature, the
superior court found Damian posed a serious risk and no less-restrictive
alternative was available to both hold him accountable and protect the
community. We cannot, on this record, find an abuse of discretion in the
superior court’s disposition. Accordingly, we affirm the order committing
Damian to ADJC.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         3